DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed August 1, 2022, claims 1, 2, 5-12, and 15-20 are pending in the application.  The applicant has cancelled claims 3, 4, 13, and 14.  The applicant has amended claims 1, 5, 6, 10, 11, 15, 16, 18, and 19.

Allowable Subject Matter
3.	Claims 1, 10, and 11 and claims 2, 5-9, and 11, 12, and 15-20, which depend from one of claims 1 and 11, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a rear lateral blind-spot warning system for a vehicle, as recited by the claims, wherein a determiner forms a predetermined tracking range based on initially sensed detection points and determines whether an external obstacle is a passenger car or a large vehicle based on detection points located within the predetermined tracking range among initially sensed detection points.
The prior art also does not disclose, teach, or suggest a rear lateral blind-spot warning system for a vehicle, as recited by the claims, wherein, when a determiner determines that an external obstacle is a large vehicle, a setter increases a rear lateral blind-spot warning time such shat the rear lateral blind-spot warning time is greater than a predetermined time.
Zoratti (US 2004/0189451 A1) discloses a rear lateral blind-spot warning system for a vehicle.  Zoratti does not disclose, at least, that  a determiner forms a predetermined tracking range based on initially sensed detection points and determines whether an external obstacle is a passenger car or a large vehicle based on detection points located within the predetermined tracking range among initially sensed detection points.  
Zoratti also does not disclose, at least, that when a determiner determines that an external obstacle is a large vehicle, a setter increases a rear lateral blind-spot warning time such shat the rear lateral blind-spot warning time is greater than a predetermined time.
Kobayashi et al. (US 2017/0174262 A1) teaches a driving support apparatus which alerts the driver by an alarm when the driver is changing the lane to ahead of another vehicle traveling in a rear-side area, wherein a setting unit increases the detection distance of the detection ranges more as the difference in size between the sensing vehicle and the detected vehicle is larger.  Kobayashi does not teach, at least, that a determiner forms a predetermined tracking range based on initially sensed detection points and determines whether an external obstacle is a passenger car or a large vehicle based on detection points located within the predetermined tracking range among initially sensed detection points.  
Kobayashi also does not teach, at least, that when a determiner determines that an external obstacle is a large vehicle, a setter increases a rear lateral blind-spot warning time such shat the rear lateral blind-spot warning time is greater than a predetermined time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689